DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tomoki Tanida on November 9, 2021
The application has been amended as follows: 
1.  (Currently Amended)  A vehicle exterior environment detection apparatus comprising:
an image width calculator configured to calculate a first image width of a target vehicle on a basis of a first image, the first image being one of a left image and a right image;
a predicted distance calculator configured to calculate a first predicted distance to the target vehicle on a basis of the first image width; and
a relative distance calculator configured to calculate a first reliability of the first image width, and, when the first reliability is higher than a predetermined threshold, configured to 
	calculate a first real width of the target vehicle on a basis of the first image width and the first predicted distance, 
	update a smoothed real width by performing smoothing processing on a basis of the first real width, and 
	calculate a first distance to the target vehicle on a basis of the smoothed real width and the first image width, wherein
the image width calculator is configured to calculate a second image width of the target vehicle on a basis of a second image, the second image being one of the left image and the right image and being captured at a timing later than a timing at which the first image is captured,
the predicted distance calculator is configured to calculate a second predicted distance to the target vehicle on a basis of the second image width, and
the relative distance calculator is configured to calculate a second reliability of the second image width, and, when the second reliability is lower than the predetermined threshold, configured to calculate a second distance to the target vehicle on a basis of the smoothed real width and the second image width.

2.  (Cancelled)  

3.  (Cancelled)   

4.  (Currently Amended)  The vehicle exterior environment detection apparatus according to claim 1 [[2]], further comprising
a relative speed calculator configured to calculate, on a basis of the first distance and the second distance, a relative speed between a traveling speed of an own vehicle on which the vehicle exterior environment detection apparatus is to be mounted and a traveling speed of the target vehicle.

5.  (Cancelled)
 
6.  (Original)  The vehicle exterior environment detection apparatus according to claim 1, wherein the relative distance calculator is configured to calculate the first reliability, the first reliability of the first image width increasing as an own vehicle on which the vehicle exterior environment detection apparatus is mounted comes closer to a position right behind the target vehicle.

7.  (Cancelled)  

8.  (Cancelled)



10.  (Cancelled)  

11.  (Currently Amended)  A vehicle exterior environment detection apparatus comprising
circuitry configured to
	calculate a first image width of a target vehicle on a basis of a first image, the first image being one of a left image and a right image,
	calculate a first predicted distance to the target vehicle on a basis of the first image width,
	calculate a first reliability of the first image width, and
	determine whether the first reliability is higher than a predetermined threshold, 
when the first reliability is higher than a predetermined threshold, the circuitry being configured to
	calculate a first real width of the target vehicle on a basis of the first image width and the first predicted distance,
	update a smoothed real width by performing smoothing processing on a basis of the first real width, and
	calculate a first distance to the target vehicle on a basis of the smoothed real width and the first image width;
	calculate a second image width of the target vehicle on a basis of a second image, the second image being one of the left image and the right image and being captured at a timing later than a timing at which the first image is captured;
	calculate a second predicted distance to the target vehicle on a basis of the second image width; and
calculate a second reliability of the second image width, and when the second reliability is lower than the predetermined threshold, calculate a second distance to the target vehicle on a basis of the smoothed real width and the second image width.

12.  (New)  A vehicle exterior environment detection apparatus comprising:
an image width calculator configured to calculate a first image width of a target vehicle on a basis of a first image, the first image being one of a left image and a right image;
a predicted distance calculator configured to calculate a first predicted distance to the target vehicle on a basis of the first image width; and
a relative distance calculator configured to calculate a first reliability of the first image width, and, when the first reliability is higher than a predetermined threshold, configured to 
	calculate a first real width of the target vehicle on a basis of the first image width and the first predicted distance, 
	update a smoothed real width by performing smoothing processing on a basis of the first real width, and 
	calculate a first distance to the target vehicle on a basis of the smoothed real width and the first image width, wherein
the image width calculator is configured to calculate a second image width of the target vehicle on a basis of a second image, the second image being one of the left image and the right image and being captured at a timing later than a timing at which the first image is captured,
the predicted distance calculator is configured to calculate a second predicted distance to the target vehicle on a basis of the second image width, and
the relative distance calculator is configured to calculate a second reliability of the second image width, and configured, when the second reliability is higher than the predetermined threshold, to 
	calculate a second real width of the target vehicle on a basis of the second image width and the second predicted distance, 

	calculate a second distance to the target vehicle on a basis of the smoothed real width and the second image width.  

13.  (New)  The vehicle exterior environment detection apparatus according to claim 12, further comprising
a relative speed calculator configured to calculate, on a basis of the first distance and the second distance, a relative speed between a traveling speed of an own vehicle on which the vehicle exterior environment detection apparatus is to be mounted and a traveling speed of the target vehicle.

14.  (New)  The vehicle exterior environment detection apparatus according to claim 13, wherein the relative distance calculator is configured to calculate the first reliability, the first reliability of the first image width increasing as an own vehicle on which the vehicle exterior environment detection apparatus is mounted comes closer to a position right behind the target vehicle.

15.  (New)  The vehicle exterior environment detection apparatus according to claim 12, wherein the relative distance calculator is configured to calculate the first reliability, the first reliability of the first image width increasing as an own vehicle on which the vehicle exterior environment detection apparatus is mounted comes closer to a position right behind the target vehicle.

Claim Interpretation/Analysis - 35 USC § 112

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: for example claim 1 recites “A vehicle exterior environment detection apparatus comprising: an image width calculator configured to…; a predicted distance calculator configured to…; a relative distance calculator configured to …” i.e., Fig. 1 and Para 7 and 20 disclose a vehicle exterior environment detection apparatus  Unit 1 having a processor 20 Unit 31 i.e., image width 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
Claim 1, 4, 6, 9, 11, 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to A vehicle exterior environment detection apparatus includes an image width calculator, a predicted distance calculator, and a relative distance calculator. The image width calculator calculates a first image width of 
The closest prior art of record fail to teach the limitation of  claim 1 i.e., “the image width calculator is configured to calculate a second image width of the target vehicle on a basis of a second image, the second image being one of the left image and the right image and being captured at a timing later than a timing at which the first image is captured, the predicted distance calculator is configured to calculate a second predicted distance to the target vehicle on a basis of the second image width, and the relative distance calculator is configured to calculate a second reliability of the second image width, and, when the second reliability is lower than the predetermined threshold, configured to calculate a second distance to the target vehicle on a basis of the smoothed real width and the second image width” OR claim 12 i.e., “the image width calculator is configured to calculate a second image width of the target vehicle on a basis of a second image, the second image being one of the left image and the right image and being captured at a timing later than a timing at which the first image is captured, the predicted distance calculator is configured to calculate a second predicted distance to the target vehicle on a basis of the second image width, and the relative 
	Applicant’s independent claim 1 and 12 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Similarly, other independent claim 11 comprises a particular combination of elements with analogous wording variations, which are neither taught nor suggested by prior art as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Saito et al. Pub. No. US 20080180528 A1 teaches A preceding vehicle detection system includes an image capture module for capturing an image of surroundings of a subject vehicle, a preceding vehicle detection module for detecting a preceding vehicle from an image captured and a tail lamp detection module for detecting a pixel area having a luminance which is larger than or equal to a threshold value on a pixel line in the image and detecting the pixel area in each pixel line while scanning pixel lines on the image in leftward and rightward directions from the pixel line set as a reference to detect areas where tail lamps of the preceding vehicle are captured from the image.


However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically claim 1 i.e., the image width calculator is configured to calculate a second image width of the target vehicle on a basis of a second image, the second image being one of the left image and the right image and being captured at a timing later than a timing at which the first image is captured, the predicted distance calculator is configured to calculate a second predicted distance to the target vehicle on a basis of the second image width, and the relative distance calculator is configured to calculate a second reliability of the second image width, and, when the second reliability is lower than the predetermined threshold, configured to calculate a second distance to the target vehicle on a basis of the smoothed real width and the second image width OR claim 12 i.e., the image width calculator is configured to calculate a second image width of the target vehicle on a basis of a second image, the second image being one of the left image and the right image and being captured at a timing later than a timing at 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saito et al. Pub. No. US 20080180528 A1 - Preceding Vehicle Detection System
Matsunaga Pub. No. US 20200255005 A1 - VEHICLE CONTROL DEVICE
	Miura et al. Pub. No. US 20190286149 A1 - VEHICLE CONTROL DEVICE
	Watanabe et al. Pub. No. US 20180330481 A1 - IMAGE PROCESSING APPARATUS, IMAGING DEVICE, MOVING BODY DEVICE CONTROL SYSTEM, IMAGE INFORMATION PROCESSING METHOD, AND PROGRAM PRODUCT
	Chundrlik, JR. et al. Pub. No. US 20180075752 A1 - Method for determining collision between cars, involves employing weighting factor when determining braking level of equipped vehicle, and adjusting factor responsive to determining that light of leading vehicle ceases to be illuminated

	Taira et al. Pub. No. US 20160304097 A1 - VEHICLE TRAVELING CONTROL DEVICE
	Takahashi et al. Pub. No. US 20160014406 A1 - OBJECT DETECTION APPARATUS, OBJECT DETECTION METHOD, OBJECT DETECTION PROGRAM, AND DEVICE CONTROL SYSTEM MOUNTABLE TO MOVEABLE APPARATUS
	Yokota et al. Pub. No. US 20150334269 A1 - PROCESSING APPARATUS, PROCESSING SYSTEM, AND PROCESSING METHOD
	Nomura Pub. No. US 20150091715 A1 - VEHICLE EXTERNAL ENVIRONMENT RECOGNITION DEVICE
	Kuehnle et al. Pub. No. US 20140293052 A1 - IMAGE-BASED VEHICLE DETECTION AND DISTANCE MEASURING METHOD AND APPARATUS
	Saito Pub. No. US 20090244263 A1 - Object Detecting System
	Stein et al. Pub. No. US 20070154068 A1 - Estimating Distance To An Object Using A Sequence Of Images Recorded By A Monocular Camera
	Miyahara Pub. No. US 20060182313 A1 - System and method for range measurement of a preceding vehicle
	Real-time Monocular Ranging by Bayesian Triangulation – 2013

	Technique of Measuring Leading Vehicle Distance Based on Digital Image
Processing Theory – 2010
	Robust Inter-Vehicle Distance Estimation Method Based on Monocular Vision - 2019
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647